DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the phrase “the at least one adhesive is provided at each of the first side surfaces that are parallel”, claim 11 includes the phrase “the at least one adhesive is provided at each of the first side surface that are parallel are symmetrical” and claim 12 includes the phrase “the at least one adhesive is provided at corner” that are confusing and indefinite since it is in contradiction with it based claim (claim 6) that recites the “at least one adhesive layer is in contact with one single first side surface of the first substrate”.  The scopes of the claims therefore are confusing and indefinite.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Lin et al (US 2007/0242920 A1) in view of the patent issued to Verghese (PN. 7,420,738) and patent issued to Ohtsuka et al (PN. 5,446,750).
Lin et al teaches, with regard to claims 1, 5, 6 and 13, a Fabry-Perot tunable filter serves as the optical filter that is comprised of a wavelength variable interference filter includes a first substrate (12, Figure 1), a reflective surface region (22) serves as a first reflective film (please see paragraph [0033]) fixed to the first substrate, a second substrate (10) and a second reflective surface region (20) serves as a second reflective film provided to the second substrate.  The first substrate has a first pair of major surfaces and a plurality of first side surfaces extending between the first pair of major surfaces.  The second substrate includes a movable portion (10), a holding portion (52) that holds the movable portion and permits the movable portion to move.  The second reflective film or the second reflective surface portion (20) is provided on the movable portion.  The first substrate and the second substrate are fixed with respective to each other so that the first reflective film (22) and second reflective film (20) face each other.  
With regard to claim 5, Lin et al teaches that the Fabry-Perot tunable filter may be a micro-electromechanical system or MEMS, (please see paragraph [0012]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include at least one adhesive fixing the wavelength variable interference filter to a peripheral wall and it does not teach explicitly that the peripheral wall covers the plurality of first side surfaces of the first substrate.  With regard to claim 6, Lin et al does not teach to include a casing including the peripheral wall.  
Verghese in the same field of endeavor teaches a Fabry-Perot MEMS filter with a first reflective film and a second reflective film (128-A and 128-B, Figure 1) face each other.  Verghese teaches that a first substrate with the first reflective film provided upon is fixed to a bench serves as a peripheral wall with an adhesion layer (134, Figure 3, column 4, lines 35-40).  Verghese however does not teach explicitly that the peripheral wall or the bench covers the plurality of the first side surfaces of the first substrate.  Ohtsuka et al in the same field of endeavor teaches that the optical device with an etalon or wavelength variable interference filter (16) adhered to a bench, (please see Figure 1) wherein the filter is also covered by inner housing case (3) so that the bench and the inner housing case serve as the peripheral wall that covers a plurality of first side surfaces of the first substrate.  
It would then have been obvious to one skilled in the art to apply the teachings of Verghese and Ohtsuka et al to include a housing with peripheral wall to have the wavelength variable interference filter with the first substrate fixed to the peripheral wall with an adhesion layer in contact with a single first side surface of the first substrate for the benefit of fixing the filter and to provide protective cover to the interference filter.  
In light of Verghese, the wavelength variable interference filter is fixed only to the peripheral wall only by the at least one adhesion layer (134, Figure 3) and at least one adhesion layer is implicitly configured to minimize deflection of the first substrate along one of the major surfaces of the first pair of major surfaces of the first substrates that is perpendicular to the one single first side surface.  
With regard to claim 2, in light of Verghese the one single first side surface is planar and the at least one adhesion layer is provided on the one single first side surface, (please see Figure 3).  
With regard to claim 7, both Lin et al and Verghese teaches that the first substrate includes a projection portion.  Verghese further teaches that the projection portion projects toward the peripheral wall father than the second substrate in a plan view, (please see Figure 3).  The at least one adhesions layer (134) in contact with the one single first side surface is provided at the projection portion, (please see Figure 3).  
With regard to claims 10-12, the scopes of the claims are confusing for the reasons stated above.  These claims can only be examined in light of its based claim.  Verghese teaches that a pair of the plurality of first side surfaces are parallel, (please see Figure 3).  The at least one adhesion layer (134) is provided at the single first side surface.  With regard to claim 12, it is within general level of skilled in the art to place the adhesive film at the side surface of the first substrate to ensure the fixing of the first substrate to the peripheral wall.  Furthermore, it is obvious matters of design choices to one skilled in the art to design the locations of the application of the adhesive film to enhance the fixing of the substrate to the peripheral wall.  
With regard to claim 13, Lin et al in light of Verghese teaches that the first substrate (12 of Lin et al and 114A, Figure 3) has another one of the plurality of first side surface that is spaced apart from the peripheral wall in a cross-sectional view of the optical filter device.  

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, Verghese and Ohtsuka et al as applied to claims 1 and 6 above, and further in view of US patent application publication by Moriya et al (US 2003/0137672 A1).
The Fabry-Perot tunable optical filter taught by Lin et al in combination with the teachings of Verghese and Ohtsuka et al as described in claims 1 and 6 above has met all the limitations of the claims.  
With regard to claims 3 and 8, these references do not teach explicitly that alternatively that the at least one adhesive film is provided at a single sub-portion of the one single first side surface.  Moriya et al in the same field of endeavor teaches a Fabry Perot interference filter that is fixed to the peripheral wall of a housing, (please see Figure 8) wherein the adhesive may be provided at a single sub-portion of the one single first side surface of the substrate, (please see Figure 8).  It would then have been obvious to one skilled in the art to apply the teachings of Moriya et al to alternatively have the adhesive film be applied to a single sub-portion of the side surface as an alternative obvious design to fix the substrate.  

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, Verghese and Ohtsuka et al as applied to claims 1 and 6 above, and further in view of US patent application publication by Doan et al (US 2006/0220045 A1).
The Fabry-Perot tunable optical filter taught by Lin et al in combination with the teachings of Verghese and Ohtsuka et al as described in claims 1 and 6 above has met all the limitations of the claims.  
With regard to claims 4 and 9, these references do not teach explicitly that alternatively that the at least one adhesive film is provided at a plurality of spaced apart sub-portions of the one single first side surface.  Doan et al in the same field of endeavor teaches a Fabry Perot interference filter that is fixed to the peripheral wall of a housing, (please see Figure 5) wherein the adhesive may be provided at a plurality of spaced apart sub-portions (121a, 121b) of a first surface of the substrate, (please see Figure 5).  It would then have been obvious to one skilled in the art to apply the teachings of Doan et al to alternatively have the adhesive film be applied to a plurality of spaced apart sub-portions of the side surface as an alternative obvious design to fix the substrate.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,976,538. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a wavelength variable interference filter that is comprises of a first substrate, a first reflective film, a second substrate, a second reflective film and at least one adhesive fixing the filter to peripheral wall (that may be comprised of a case) and the adhesive is contract with one single first side surface of the first substrate.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,330,917 in view of US patent application publication by Lin et al (US 2007/0242920 A1).   Both the claims of the instant application and the cited patent disclose an interference filter that includes a fixed substrate and a movable substrate and a fixing member fixed only one of the side surfaces of the fixed substrate to a side wall section.  The cited patent does not claim explicitly that the interference filter has a first substrate, a first reflective film, a second substrate and a second reflective film.  However according to Lin et al, a typical interference filter comprises a first substrate with a first reflective film and a second substrate with a second reflective film that the first reflective film faces the second reflective film.  The interference filter claimed by the cited patent therefore may implicitly or be modified by the teachings of Lin et al to have the interference filter having the claimed structure.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,684,463 in view of US patent application publication by Lin et al (US 2007/0242920 A1).   Both the claims of the instant application and the cited patent disclose an interference filter that includes a fixed substrate and a movable substrate and a fixing member fixed only one of the side surfaces of the fixed substrate to a side wall section.  The cited patent does not claim explicitly that the interference filter has a first substrate, a first reflective film, a second substrate and a second reflective film.  However according to Lin et al, a typical interference filter comprises a first substrate with a first reflective film and a second substrate with a second reflective film that the first reflective film faces the second reflective film.  The interference filter claimed by the cited patent therefore may implicitly or be modified by the teachings of Lin et al to have the interference filter having the claimed structure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872